                           IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:18-CV-00052-KDB-DSC
MOBILE TECH, INC.,                                )
                                                  )
                 Plaintiffs,                      )
                                                  )
     v.                                           )         ORDER
                                                  )
INVUE SECURITY PRODUCTS INC.,                     )
                                                  )
                 Defendants.                      )
                                                  )

          THIS MATTER is before the Court on “Mobile Tech Inc.’s Motion to Dismiss Counts 13

through 16 and 18 of Invue Security Product Inc.’s Counterclaims,” Doc. 72, the parties’

associated briefs and exhibits, Docs. 73, 75 and 76, and the Magistrate Judge’s Memorandum and

Recommendation (“M&R”) (Doc. No. 79), recommending that the motion to dismiss be denied.

The parties have not filed an objection to the M&R, and the time for doing so has expired. FED.

R. CIV. P. 72(b)(2).

I.        BACKGROUND

          No party has objected to the Magistrate Judge’s statement of the factual and procedural

background of this case. Therefore, the Court adopts the facts as set forth in the M&R. See

Thomas v. Arn, 474 U.S. 140, 149–50 (1985) (The Court is not required to review, under a de

novo or any other standard, the factual or legal conclusions of the magistrate judge to which no

objections have been raised).


II. STANDARD OF REVIEW

          A district court may designate a magistrate judge to “submit to a judge of the court

proposed findings of fact and recommendations for the disposition” of dispositive pretrial
matters, including motions to dismiss. 28 U.S.C. § 636(b)(1). Any party may object to the

magistrate judge's proposed findings and recommendations, and the court “shall make a de novo

determination of those portions of the report or specified proposed findings or recommendations

to which objection is made.” 28 U.S.C. § 636(b)(1). However, “in the absence of a timely filed

objection, a district court need not conduct a de novo review, but instead must only satisfy itself

that there is no clear error on the face of the record in order to accept the recommendation” and

need not give any explanation for adopting the M & R. Diamond v. Colonial Life & Acc. Ins.

Co., 416 F.3d 310, 315 (4th Cir.2005); Camby v. Davis, 718 F.2d 198, 200 (4th Cir.1983). Also,

the Court does not perform a de novo review where a party makes only “general and conclusory

objections that do not direct the court to a specific error in the magistrate's proposed findings

and recommendations.” Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir.1982). After reviewing

the record, the court may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge or recommit the matter with instructions. 28

U.S.C. § 636(b)(1).

III. DISCUSSION

       Having carefully reviewed the Magistrate Judge's M&R, the relevant portions of the

record and applicable legal authority, this Court is satisfied that there is no clear error as to the

M&R, to which no objection was made. Diamond, 416 F.3d at 315. Accordingly, this Court

finds that it should adopt the findings and recommendations set forth in the M&R as its own

solely for the purpose of deciding this motion and that Plaintiff’s partial motion to dismiss should

be denied.
IV. CONCLUSION

     IT IS, THEREFORE, ORDERED that:

     1. The Magistrate Judge’s M&R, (Doc. No. 79), is ADOPTED; and

     2. Defendants’ partial Motion to Dismiss, (Doc. No. 72), is DENIED.




                               Signed: July 9, 2019
